 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDSteelworkers of America, AFL-CIO, are entitled to unload theEmployer's cargo from the Employer's ships at the Employer's Pitts-burg Works' dock.2.Accordingly, International Longshoremen's & Warehousemen'sUnion, and Locals 6, 10, 34, 54, and 91, affiliated with InternationalLongshoremen's and Warehousemen's Union, are not and have notbeen lawfully entitled to force or require United States Steel Corpo-ration to assign the unloading of the Employer's cargo from theEmployer's ships at the Employer's dock at Pittsburg, California, tomembers of said organization.3.Within 10 days from the date of this Decision and Determina-tion of Dispute, Longshoremen's & Warehousemen's Union, andLocals 6, 10, 34, 54, and 91, all affiliated with International Long-shoremen's andWarehousemen's Union, shall notify the RegionalDirector for Region 20, in writing, whether or not they will refrainfrom forcing or requiring United States Steel Corporation to assignthe work in dispute to their members rather than to employees ofthe Employer.Cosmodyne Manufacturing CompanyandInternational Brother-hood of Boilermakers,IronShip- -Builders,Blacksmiths,Forgers and Helpers, AFL-CIO, Local No.40.Case No. 9-CA-3101.December 15, 1964DECISION AND ORDEROn August 18, 1964, Trial Examiner Sidney Sherman issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair, labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner'sDecision.He further found that the Respondent had notengaged in certain other unfair labor practices alleged in the com-plaint and recommended that such allegations be dismissed.There-after, the Respondent and the General Counsel filed exceptions tothe Trial Examiner's Decision and briefs in support thereof.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the Board has delegated its powers inconnection with this case to a three-member panel [Members Fan-ning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.150 NLRB No. 1. COSMODYNE MANUFACTURING COMPANY97The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the exceptions and the briefs, and theentire record in this case, and hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner and orders that Respondent Cosmo-dyne Manufacturing Company, its officers, agents, successors, andassigns, shall take the action set forth in the Trial Examiner's Recom-mended Order.TRIAL EXAMINER'S DECISIONThe original charge herein was served upon Respondent on February 13, 1964,1 thecomplaint issued on March 31, and the case washeardbeforeTrialExaminer SidneySherman, fromMay 19 to 22.The issues litigated were whether Respondent hadviolated Section 8(a)(1) ofthe Act bythreats, surveillance,and interrogation, andSection 8(a)(5) and(1) of the Act by refusingto bargain with the Union.After thehearing, briefs werefiled byRespondent2and the GeneralCounsel.Upon the entirerecord,3and my observation of the witnesses,I adopt the followingfindings of fact.1.THE BUSINESS OF RESPONDENTCosmodyne Manufacturing Company, herein called Respondent,isa Kentuckycorporation engaged in the manufacture of pressure tanks at its plant in Louisville,Kentucky.Respondent annually receives from out-of-State points materials valuedin excess of $50,000.Respondent is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalBrotherhood of Boilermakers,Iron Ship Builders, Blacksmiths,Forgers and Helpers,AFL-CIO, Local No. 40,herein called the Union, is a labororganization within the meaningof the Act.III.THE UNFAIR LABOR PRACTICESThe complaint,as amended at the hearing, alleged that Respondent violated Section8 (a) (5) and(1) of the Act by refusing to bargain with the Union,and Section 8 (a) (1)of the Act by surveillance of a union meeting, by interrogating employees concerningtheir union activities, and threatening reprisals for such activities.4While admitting the refusal to bargain,the answer denies any violation of the Act.A. Sequence of eventsEarly in January,the Union began to organize Respondent's employees,obtainingsignatures on cards designating the Union as collective-bargaining agent.By letterdated January 13, the Union informed Respondent that a majority of its productionI All events herein occurred in 1964 unless otherwise stateda After the time for filing briefs had expired, Respondent submitted to me,as a supple-ment to its main brief,a memorandum containing references to certain decisions, whichhad just come to Its attention.I have taken note of these decisions3 The transcript of testimony taken herein is hereby ordered corrected as follows:Page 89,line 22, strike"if" ; page 89,line 23, insert"if" after "that" ;page 274, line 8,strike "will" ;page 604, line 4, Insert "not"after "was" ;page 709, line 6, change"trickery" to"intricacies" ,page 709,line 7, change"no" to "know";page 789, line 24,insert"no" after "were" ,page 827, line 4, change "wouldn't" to "would"; page 854,line 8, change"fact" to "inference".4 Other allegations of the complaint,as amended,were either withdrawn or stricken atthe hearing. 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDand maintenance employees had selected the Union as their collective-bargainingagent, and requested that Respondent recognize the Union and meet with it to negotiatean agreement.This letter further stated:In the event you have any doubt as to our representing a majority of youremployees in the above unit, we will be more than willing to submit the signedauthorization and membership cards of your employees to a neutral third party,mutually agreed upon, and allow such third party to compare said cards withyour present payroll.Respondent received this letter on January 13, but did not make any reply thereto.On January 16, Heath, the manager of the plant here involved, called a meeting of theemployees on company time and premises, in which he expressed his opposition to theUnion.On January 20, the Union filed a representation petition with the Board.OnFebruary 4, Heath again called a meeting of the employees on company time andpremises, in which he again expressed views critical of the Union.On February 11,the Respondent and the Union met at the office of the Board to discuss a consent elec-tion, but were unable to agree thereon.A request by the Union on that occasion forrecognition without an election was rejected by Respondent.The Union thereuponfiled the instant charge, and action on the petition for an election has been withheldin view of the pendency of the charge.B.Discussion1.The 8(a)(1) issueThe alleged violations of Section 8 (a) (1) which are still in issue 5 are limited toincidents involving Callahan and Rafferty.At the time of the Union's request forrecognition-January 13-both were classified as leadmen.The General Counsel,contrary to the Respondent, contends that they were then supervisors within the mean-ing of the Act.It therefore becomes necessary to consider, at the outset, whether they were onJanuary 13 supervisors under the Act.°The managerial hierarchy at the plant isheaded up by Heath. Reporting to him are Brown, the production manager, andAlexander, the foreman.According to Respondent's witnesses, Alexander is theimmediate supervisor of all Respondent's employees, numbering about 40 on the dayshift (8 a.m. to 4 p.m.) and 20 on the night shift (4 p.m. to 12), and Respondentadduced testimony that on the day shift Alexander is present in the plant virtually allthe time, giving orders to employees, either directly or through a leadman.WhileAlexander concededly does not remain in the plant throughout the night shift, he testi-fied that, before leaving the plant in the evening, he gives the night shift leadman alist of written instructions, specifying the jobs to be done that night, which instructionsare supplemented by oral instructions, including advice as to which employee is to beassigned to a particular job, and that, if any problem arises during the night shiftwhich is not covered by such instructions, the leadman is required to call Alexanderat his home for advice, and frequently does so.Respondent introduced in evidenceexhibits purporting to be samples of the aforementioned written instructions given byAlexander to the night leadman.These exhibits consist of lists of tasks to be per-formed, and occasionally designate which employee is to be assigned to a particulartask.In addition, Alexander testified that he gave at least one of the leadmen,Rafferty, a list of employees, showing the work each was qualified to do, to aid him inmaking job assignments.Rafferty substantially corroborated this testimony.Callahan testified that while, in most cases, Alexander designates which employeesare to be assigned to particular tasks, Callahan sometimes makes his own selections,based on the employees' qualifications, and that in so doing he uses "independentjudgment."Rafferty testified, in effect, that he based his job assignments on thequalifications of the employees, as conveyed to him by higher management, and that,as between two qualified employees, he would assign the first one who becameavailable.With regard to the scheduling of overtime work, Callahan testified that such workon the night shift is scheduled either on the basis of (1) written instructions byAlexander to the night leadman that a particular job is to be completed that night, or(2) a telephone call by the leadman to Alexander at the end of the shift, reporting ons See footnote 4, above.dHowever, it may be noted that, in view of my findings below, a determination of theirsupervisory status is not essential to resolution of the issue of the Union's majoritystatus or the validity of Respondent's refusal to bargain. COSMODYNE MANUFACTURING COMPANY'99the status of a job, and eliciting from Alexander a direction to work overtime to com-plete the job.As for the selection of employees for overtime work, Callahan testifiedthat, if available for overtime work, the employee who is working on a particular jobat the end of the shift continues on that job until it is completed, and that, if he is notavailable, his replacement is in most cases selected by Alexander.Alexander testifiedthat overtime may be authorized only by him, and not by the leadman, and that, ifthe employee who is performing a job requiring overtime work is not available forsuch work, the leadman calls for volunteers.However, it is undisputed that on oneoccasion Rafferty detained an employee for more than an hour beyond the end of hisshift to discussunionactivity in the plant, and that the employee was paid overtimefor that period.There is no evidence or contention that such overtime was authorizedin advance by Alexander.With regard to time off, Respondent's witnesses were in substantial agreement that,whileleadmengrant time off, they have not discretion to deny any request for time off,as itisRespondent'spolicy to honor all such requests, in view of the fact that theemployees receive no pay for time off, being paid only for hours actually worked.With regard to Callahan, the record shows that Respondent included hisname in alist of itsemployees as of January 23, which was furnished by Respondentto its legalcounsel tobe used in complying with the Board's request for a list of the employeescurrently in the bargaining unit,7 but that Callahan's name was omitted from the listsent by Respondent's counsel to the Board on January 27. To explain this omission,Respondent offered the testimony of Woolery, a member of the law film representingRespondent, that, upon noticing that Callahan was the only one on the Respondent'slist classified as a leadman,s he inquired of Heath whether Callahan "used discretionand judgment" in his work, and that, when Heath answered in the affirmative, Woolerydecided to omit Callahan's name from the list sent to the Regional Director onJanuary 27.9In resolving the issue of supervisory status, the Board gives weight to the ratio ofsupervisory to nonsupervisory employees.10Here, according to Respondent, Alex-ander was the only immediate supervisor of the approximately 40 employees on theday shift and approximately 20 on the night shiftThis would seem to be a dispro-portionately high ratio, a circumstance militating in favor of a finding that the lead-men were supervisors.Moreover, it is difficult to reconcile the testimony of Respond-ent'switnesses concerning the routine and purely ministerial nature of a leadman'sdutieswith the admission by Callahan, noted above, that he used "independentjudgment"in selectingemployees for work assignments, and the admission of Heathto his own counsel late in January that Callahan exercised "discretion and judgment"in his work.Even if one makes due allowance for the fact that these were expressionsof opinionby laymen,it isdifficult to believe that they could have entertained suchopinions if the duties of the leadmen were as perfunctory, and their discretion as cir-cumscribed, as was represented to be the case at the hearing 11 I conclude thereforethat, in directing the work of employees, and making work assignments, Callahan wasrequired to exercise independent judgment, and so was a supervisor under the Act.12As Respondent's witnesses testified that Callahan and Rafferty possessed equalauthority, and as both were used interchangeably as leadmen on the day and nightshifts, I find that Rafferty was also a supervisor under the Act.Interrogation and ThreatsEmployee Povey testified that on January 10, the day after he had signed a unioncard, Rafferty asked him what he knew about the Union, read off to him a list ofnames of employees, asking whether they were for or against the Union, and inquiredThis request was made in connection with the processing of a representation petitionfiled with the Board by the Union on January 208 On January 23, the date on which the list was prepared, Rafferty was no longerclassified as a leadman, having been transferred to layout work on January 178According to \Voolery, further investigation satisfied him that Callahan did not ex-ercise any discretion, and the record shows that Callahan's name was included in a listof the unit employees as of February 9, submitted by Respondent to the Union on Febru-ary 11, in connection with discussion of it consent election10The Illinois CanningCo., 120 NLRB 669,Swift & Company,119 NLRB 1556, 1569-1570;InterstateCo , 118 NLRB 74611Respondent made no effort to elicit from Heath or Callahan an explanation of theiradmissions.>z There is no evidence that lie possessed any of the other statutory attributes of asupervisor. 100DECISIONSOF NATIONALLABOR RELATIONS BOARDwhether employee Huff was "an organizer for the Union." Employee Bryant testifiedthat on or about January 10 Rafferty questioned him about his knowledge of unionactivity and his attendance at a union meeting.Employee Martin testified that betweenJanuary 10 and 13, Rafferty asked him who were the instigators of the union move-ment in the plant, stated that they would be found out and would be discharged withina year, and inquired whether Huff was one of them.Huff testified that in mid-January, Rafferty admitted to him that he had interrogated other employees aboutHuff's role in the Union but was satisfied that he was not an "organizer."Raffertydenied generally that he ever "discussed Union pro or con with anybody," and, whileadmittingthat he had detained Martin after the end of his shift to talk to him, hedenied that the discussion related to the Union.In view of the circumstantiality of the foregoing employee testimony, and on thebasis of demeanor considerations, I credit such testimony, and find that Rafferty onthe foregoing occasions interrogated the employees about their union activities andthose of other employees, and threatened reprisals against the leaders of the unionfaction.Respondent contends that it should not, in any event, be held responsible for anycoercive conduct by Rafferty,inter alia,because it effectively repudiated such conduct.The record shows, and I find, that on January 16 at a meeting with the employees,upon receiving complaints about Rafferty's interrogation of employees, Heath an-nounced that he would consider what action to take with respect to Rafferty in viewof these complaints, and that the next day, because of these complaints, Rafferty wasrelieved of his duties as leadman and returned to his former job as layout man. Ifind further, on the basis of Heath's uncontradicted testimony, that at the same meet-ing Heath assured the employees that there would be no reprisals against them forunion activities.I find that the foregoing measures were calculated to apprise the employees thatRespondent did not condone Rafferty's foregoing conduct, that Respondent therebyeffectively disassociated itself in the eyes of the employees from such conduct, andthat it may not be held responsible therefor, and I will recommend that the allegationsof the complaint based on Rafferty's conduct be dismissed.SurveillanceThe complaint alleges surveillanceby Callahanof a union meeting.It is not disputed that about 2 p.m.on February 1, a number of Respondent'semployees attended a meeting at the union hall on Bardstown Road, and that Callahansat in his parked car for some time at a point diagonally opposite,and within view of,the union hall, and that he was observed by employees to drive by the hall twice,with his gaze directed at it.Callahan admitted that he had prior notice of the time and place of the unionmeeting, but insisted that his presence in the vicinity of the meeting was purelyfortuitous and not for the purpose of surveillance.Accordingto Callahan, he haddriven his family to a shopping center about five or six blocks from the union hall and,being left in the car with his 2-year-old daughter,who became restless, he attemptedto pacify her by driving aimlessly about in the vicinity and stopping at random.Oneof these random stops, according to Callahan,was onTylerLane, within view of theunion hall, where he admittedly parked for about 10 minutes.He then drove north onBardstown Road, away from the shopping center and past the union hall, later return-ing by the same route to the shopping center, where he picked up the other members ofhis family.There were manifest inconsistencies in his testimony.As alreadynoted, heattributed his decision to drive around at random to the need for pacifying hisdaughter.However, when asked why he stopped on one occasion for 5 minutes in aresidential area, he explained that he did so partly to pacifythe baby, andhe assertedthat he later stopped opposite the union hall for the same reason.Callahan failed toexplain why,at times, he deemed it necessary to drive aroundto pacifyhis child andat other times deemed it necessary to park for an appreciable length of time toachieve the same result.Nor is there anything in Callahan's testimony to suggestwhy, of all places, he found it necessary to select for that purpose a location com-manding a view of the union hall.He did not claim that any emergency arose whichforced him to stop at that precise spot and time. In view of the foregoing considera-tions, and in view of the unlikelihoodthat Callahanwould happen by pure chance toarrive opposite the union hall at the precise moment that,as he knew,the meeting wasto be held, I reject his explanation,and find that he went there for the purpose ofsurveillance.Moreover,I find that even if that was not his purpose,by his conductin remaining opposite the union hall during the meeting,absent any showing of an COSMODYNE MANUFACTURING COMPANY101emergency which required that he choose that precise spot and time to park, and bydriving back and forth in front of the union hall, with his gaze directed at it, heknowingly gave the employees at the hall reason to believe that he was engaging insurveillance.Accordingly, I find that by the foregoing conduct of Callahan, Respond-ent violated Section 8 (a) (1) of the Act.2.Refusal to bargaina.The appropriate unitItwas stipulated at the hearing, and I find, that the following unit is appropriate forpurposes of collective bargaining:All production, maintenance, and stockroom employees of the Respondent at itsLouisville,Kentucky, plant, excluding office clerical employees, guards, professionalemployees, and supervisors as defined in the Act.b.The Union's majority statusRespondent adduced evidence that on the date of the Union's bargaining demand(January 13) there were 61 employees in the unit,13 including Rafferty and Callahan.In his brief the General Counsel agrees with this count, except that he would excludeRafferty and Callahan on the ground that they were supervisors on that date.As theyhave been found above to be supervisors, they will be excluded, leaving 59 in the unit.At the hearing, the General Counsel offered 37 cards in evidence, of which 31 werereceived, 3 were rejected, and ruling was reserved as to the remaining 3 cards.Asto one of the employees in the last category-Welch-it is clear from a review ofBoard decisions that he is eligible,14 and I so find.As it would not affect the Union'smajority status, there is no need to consider further the eligibility of those employeeswhose cards have been rejected or as to whose cards ruling has been reserved. For,even if one adds only Welch's card to the 31 that have heretofore been received,15 theUnion, on January 13, had a clear majority of 32 out of 59 employees.I find therefore that on that date the Union represented a majority in the appro-priate unit.c.The refusal to bargain; good-faith doubtRespondent concedes that it refused to recognize the Union as the representativeof its employees, contending, however, that such refusal was lawful because based ona good-faith doubt of the Union's majority status.Heath testified that, upon receipt of the Union's bargaining request, he calledRespondent's president at its headquarters in Los Angeles, California, informing himof the contents of the Union's letter; that the latter instructed him not to answer theletter but to forward a copy to Los Angeles, where the text of a reply, if any weremade, would be prepared; that Heath was also instructed to caution his supervisorsagainst interrogation or threats, and not to take any other action pending a decision byhis superiors whether the matter should be handled by local counsel to be retained byHeath or by Respondent's industrial relations director in Los Angeles.Heath testifiedfurther that several days later he called Los Angeles and stated that he had foundcompetent local counsel; that he was thereupon authorized to retain Smith; that hedid retain him on January 20; that 1 or 2 days later he received a copy of the repre-13 In its brief, Respondent advances the curious contention that there should be addedto the 61 employees actually on its payroll on January 13, an employee (Sutherlin) whowas separated on January 10, and whose card was rejected at the hearing for that reasonThe only ground cited for this contention is that General Counsel would have Sutherlin'scard counted for the Union.The short answer to this is that General Counseldoes notnow so contend and the card has not in fact been so counted by me14The only reason for questioning his eligibility was the fact that when'he signed thecardhe had already given Respondent notice of his intent to quit, and he did in fact quiton January 17 (4 days after the Union's demand). The Board, with judicial approval,has held that under such circumstances an employee remains eligible to vote for a unionuntil after he actually quitsGeneral Tube Company,141 NLRB 441, enfd. 331 F. 2d 751(C.A. 6).ss In its brief, Respondent contends that these 31 cards are "tainted," but the onlyreasons advancedtherefor are that: (1) 7 of the cards were signed by employees who areno longer in Respondent's employ, (2) many of the cards were obtained outside a tavern,and (3) most of the General Counsel's witnesses used similar languagein explaining theirreason for signing thecards.I find that noneof these grounds warrants rejecting thecards. 102DECISIONSOF NATIONALLABOR RELATIONS BOARDsentation petition filed by the Union with the Board on January 20; and that onJanuary 29 or 30 he received a petition signed by 32 employees, repudiating theUnion 16Heath attributed his refusal to recognize the Union on January 13 to the fact thathe doubted the Union's claim to majority status. In explaining the reason for hisdoubt, Heath stressed the fact that in 1962, before the instant plant was acquired byRespondent, he had a conversation with Payne, a business agent of the Union,regarding wage rates in the Louisville area, in the course of which Payne offered tosupply him with all the employees he desired at a rate substantially below the pre-vailing rate, provided that Respondent entered into a contract with the Union.Accord-ing to Heath, he regarded this offer by Payne as a proposal for a "sweetheart" con-tract, and he was not disposed on January 13 to give any credence to a claim of major-ity status by a union that was capable of such questionable conduct. In addition,Heath asserted that his doubt of the Union's claim was reinforced by the fact that, al-though he was on friendly terms with the employees, he had had no prior intimationfrom them of any union activity, and by the fact that in December 1962 an attempt byanother union to organize the employees had met with virtually no response.17However, the following circumstances militate against a finding that Respondent'srefusal to bargain was prompted by a good-faith doubt of the Union's majority:1.Neither Heath nor his attorney made any reply to the Union's letter of Janu-ary 13, nor did they communicate to the Union in any form their refusal to recognizeituntil about a month later, when, at a conference with the Union on February 11concerning a consent election, Smith was pressed by the union representative to statewhether he would recognize the Union. The Board has held, with judicial approval,that a failure to answer, or undue delay in answering, a request for bargaining is notconsistent with good-faith doubt.182.Not only did Respondent fail for at least a month 19 to communicate to theUnion its doubt of the Union's majority status, but there is no evidence that Heathexpressed such doubt even to his superiors in his various discussions with them afterreceipt of the Union's request for recognition.20Nondisclosure, or belated dis-closure, of an employer's doubt of a union's majority status argues against the genuine-nessof such doubt,21 and warrants the interference that it is merely an afterthought 223.As already related, in its January 13 letter, the Union offered to submit its cards,for verification, to a mutually acceptable third party.Respondent did not respond10Also, according to Heath, on January 23 or 24, Huff had offered to help Respondentagainst the UnionHowever, contrary to the assertion in Respondent's brief, Huff didnot then tell Heath that there was no interest in theinstantunion in the plant.Thatassertion appears to be based on a misreading of Heath's testimony concerning Huff's dis-cussion of an earlier abortive campaign by a different union17Heath asserted also that his doubt of the Union's claim was confirmed by the anti-union petition, signed by 32 employees, received by him on January 29 or 30.However,while that circumstance may have justified Heath in doubting the Union's majoritystatusafterthat date, it could not retroactively support his alleged prior doubt of suchstatus.SeeFred Snow,at at., cl/b/a Snow & Sons v. N.L R.B.,308 F. 2d 687, 694(CA 9), enfg 134 NLRB 709.11N L R B. v The Howe ScaleCo, 311 F. 2d 502, 505 (C.A 7), enfg 134 NLRB 275.The court there quoted with approval the following from the Trial Examiner's findingsin that case: "'Good-faith doubt would have dictated immediate response stating candidlythe Respondent's position.' "See alsoN.L.R.B. v. Economy Food Center, Inc.,333 F. 2d468 (C A. 7), enfg. 142 NLR11 901Heath indicated, in effect, that his failure to reply to the Union's letter was due atleast in part to the fact that lie assumed that this was merely a formal prelude to thefiling of a representation petition, and that be believed that the subsequent filing of sucha petition by the Union on January 20 made any reply thereafter unnecessaryAs tothe validity of. this reason for ignoring the Union's bargaining request, see discussion inthe text belowiiAccording to Brown and Heath, at the aforementioned conference on February 11,Smith answered in the affirmative when a union representative asked him if hisrefusalof recognition was due to a "good faith doubt."20 Heath's version of such discussions contains no reference to any such doubt, and headmitted that he could not recall whether he did refer to such doubt in those discussions.21 See, e g,Columbine Beverage Co,138 NLRB 1297, 1299.2eMoreover, as to the availability of a union's prior misconduct as a basis for doubtingits claimsofmajority status, seeP.B. & S. Chemical Company, et al.,148 NLRB 152. COSMODYNE MANUFACTURING COMPANY103to this offer. It is well settled that rejection of such an offer is not consistent withgood faith.23A respondent may not "deliberately shut its eyes to the facts . .and assiduously [avoid] giving the union any real opportunity to substantiate itsclaims." 24Here, the only explanation offered for Respondent's failure to assent to acard check was that elicited from Respondent's counsel, Smith, while on the witnessstandHe asserted that he did not accept the offer of a card check because his longexperience in labor relations matters had taught him that unions sometimes obtaincards by misrepresentations, threats, or promises, and that a card check is the mostunreliable way of determining the wishes of employees.Thus, basically, Smith's position at this point was that he did not agree to a cardcheck because even the fact that the Union had obtained cards from a majority of theemployees would prove nothing to him, in view of his conviction that cards, in gen-eral, are an unreliable index of employee sentiment, because of the danger that theymay have been obtained by improper means.However, this reason for rejecting acard check conflicts with the Board's rule that an employer may not base a refusalto recognize a union. on doubt as to the validity of the cards obtained by it, absentspecific evidence of facts tending to invalidate such cards.25By the same token, an employer may not base a refusal to assent to a card checkon doubt as to the validity of the cards, absent specific evidence of facts tending toinvalidate such cards.Here, there is no contention that Respondent had any suchevidence at the time of its refusal of recognition, or, indeed, at any time before theinstant hearing, and even at the hearing such evidence was elicited only as to a fewcards, insufficient in number to affect the Union's majority status.Accordingly, I find that Respondent has failed to offer any tenable explanation 26for ignoring the Union's offer of a card check, and I find further, in accord with theauthorities cited above, that Respondent's failure to give the Union an opportunity tosubstantiate its claims reflects on Respondent's good faith.4.At the hearing, Heath attributed his delay in answering the Union's January 13letter, at least in part, to the fact that, having observed a notation on that letter that acopy thereof had been sent to the Board's Regional Office, he assumed that the letterwas merely a formal prelude to the filing of a representation petition and did not callfor any reply, and when the Union did in fact file a petition about a week later, heassumed that the Union's request for recognition was thereafter in abeyance pendingthe outcome of the election.As to the latter assumption, it is well settled that thefiling of a representation petition by a union does notper seexcuse a refusal to recog-nize such union 27 It follows,a fortiori,that even if Heath, as he claimed, anticipatedon January 13 that a representation petition would be filed, that circumstance wouldnot excuse Respondent's failure to recognize the Union at any time after that date.285.The Respondent after January 13 launched a campaign to wean the employeesaway from the Union. Even if one overlooks, as proof of Respondent's bad faith,13See,e g, N.L.R B. v. Economy Food Center, Inc, supra; Columbine Beverage Co.,supra2NL.RB v Philamon Laboratories, Inc,298 F. 2d 176, 180 (C.A. 2), cert denied370 U S 919^ Such evidence must, moreover, affect a sufficient number of cards to eliminate theUnion's majority status.SeeFred Snow, et al., d/b/a Snow & Sons,134 NLRB 709 enfd.308 F. 2d 687 (C.A 9)20Moreover, the explanation offered by Smith was not only untenable, but was also atodds with the fact, admitted by Smith, that on January 28, in the course of a conversa-tion with a Board agent about the Union's representation petition, Smith, in'accord withhis usual practice, attempted to elicit information as to whether the Union had obtainedcards from a majority of the employeesSmith failed to explain why he regarded suchinformation more reliable when furnished by a Board agent than when furnished underthe circumstances proposed by the Union. It seems proper to infer from the foregoingthat Smith objected to a card check, not because of the unreliability of the cards, butrather because of the danger that Respondent's assent to a card check might be deemedto imply a commitment to recognize the Union if it had sufficient cards.27E g., General Medical Supply Corp.,140 NLRB 712;Permacold Industries, Inc.,147NLRB 712.28While Heath professed to be a novice in labor relations matters, Respondent's highermanagement had recently had the experience of participating in a Board election Involv-ing a sister local of the Union and one of Respondent's wholly owned subsidiaries, and ofnegotiating a contract with such localIn any case, after January 21, Heath had compe-tent legal counsel who was in a position to advise him of the risks of withholding recog-nition because of the pendency of a representation petition. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDCallahan's illegal surveillance of the union meeting on February 1,29 it is undisputedthat on January 16 at an employee meeting in the plant, called by him, Heath declaredthat he was "shocked" by the Union's letter, and that the employees could hire thebest lawyer in town to represent them with the money they would have to pay forunion dues.Moreover, I credit testimony that on this occasion he declared that hedid not want the Union, did not want any outsider operating his business, and did notbelieve the' employees needed a union.30At another such meeting on February 4,Heath read a prepared speech in which he referred to the Union's representationpetition, voiced Respondent's opposition to unions, asserted that the Union had in1962 offered him a "sweetheart" contract (see discussion of this, above), taxed theUnion with ulterior motives, and referred to "these outside troublemakers of theBoilermakers Union."Upon consideration of all the foregoing circumstances, I do not credit Heath'sassertion that on January 13 he entertained a good-faith doubt of the Union's majoritystatus.His failure to answer the Union's letter or to express such doubt even to hissuperiors, his failure to explain why he did not accept the Union's offer of a cardcheck as a means'of resolving such doubt, together with the other matters cited above,are persuasive that Heath did not in fact entertain any such doubt at that time, andthat his true reason for refusing to recognize the Union was to afford him an oppor-tunity to bring home to the employees his antiunion views and thereby dissipate, albeitby noncoercive means, the Union's majority status 31I conclude therefore that, by refusing to recognize, and bargain with, the Union onand after January 13, Respondent violated Section 8(a) (5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYIt having, been found that the Respondent violated Section 8(a) (1) and (5) of theAct, it will be recommended that the Respondent cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.It has been found that the Respondent refused to bargain with the Union, whichrepresented a majority of the employees in an appropriate unit.Accordingly, I shall20Normally, coercive acts by a respondent are deemed to vitiate any claim of a good-faith doubt of a union's majority status.Joy Silk Mills, Inc. v. N.L.R B.,182 F. 2d732 (C.A.D C ).However, the significance of Callahan's misconduct Is attenuated hereby its isolated character, and by Heath's uncontradicted testimony that on January 14,he instructed his supervisors to refrain from coercive conduct vis-a-vis the UnionSeeKTRH Broadcasting Company,113 NLRB 125.30Hope, who was still In Respondent's employ at the time of the hearing, so testifiedHe was corroborated in part by Click and Lewis. (I rejected further corroborative testi-mony as cumulative ) In view of such corroboration, and in view of the somewhat equivo-cal nature of Heath's denials, I credit such testimony.At the hearing, I struck allegations in the complaint that certain of the foregoing re-marks violated Section 8(a) (1) of the Act, as it did not appear to me that, on their face,such remarks transcended the limits of free speech.However, testimony as to such re-marks,was received to show Respondent's union animus.u Even if, as appears likely, Heath's only purpose in ignoring the Union's request forrecognition was to force the Union to an election to prove its majority status, therebyaffording the Respondent an opportunity to campaign against the Union during the pre-election period, that purpose would not excuse the refusal to recognize the Union, absenta good-faith doubt of its majority status.SeeFred Snow, et al., d/b/a Snow & Sons,134NLRB 709, 710-711, enfd. 308 F. 2d 687, where the Board held that an employer's desirefor an election in the hope that the employees might change their minds in the interimdid not justify a refusal to recognize a union which had obtained authorization cards fromamajority of the employees.Accord:Fleming if Sons of Colorado, Inc., etc.,147NLRB 1271. COSMODYNE MANUFACTURING COMPANY105recommend that the Respondent be ordered to bargain,upon request,with the Unionas the exclusive representative of the employees in the appropriate unit.CONCLUSIONS OF LAW1.All Respondent'sproduction,maintenance,and stockroom employees at itsLouisville,Kentucky,plant, excluding office clericals,professional employees,guards,and supervisors as defined in the Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9(b) of the Act.2.At alltimes material the Union has been and still is the exclusive representativeof all the employees in the aforesaid unit for the purposes of collective bargaining,within the meaning of Section 9(a) of the Act.3.By refusing to bargain collectively with the aforesaid labor organization as theexclusive representative of its employees in an appropriate unit,the Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a)(5) and(1) of the Act.4.By surveillance of union activities,Respondent has interfered with,restrained,and coerced its employees in the exercise of rights guaranteed in Section7 of the Act,and has engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.RECOMMENDED ORDERUpon the entire record in the case and the foregoing findings of fact and conclu-sions of law, and pursuant to Section 10(c) of the National Labor Relations Act, itis recommended that Respondent,Cosmodyne Manufacturing Company, Louisville,Kentucky,its officers,agents, successors,and assigns,shall be required to:1.Cease and desist from:(a)Refusing to bargain concerning rates of pay, wages,hours of employment, orother conditions of employment,with International Brotherhood of Boilermakers,Iron Ship Builders, Blacksmiths,Forgers and Helpers,AFL-CIO,Local No. 40, as theexclusive representative of all its production,maintenance,and stockroom employeesat itsLouisville,Kentucky,plant,excluding office clericals,professional employees,guards, and supervisors as defined in the Act.(b) Engaging in surveillance of union activities among its employees.(c) In any like or related manner interfering with,restraining,or coercing itsemployees in the exercise of their right to self-organization,to form,join, or assist theabove-named Union, or any other labor organization,to bargain collectively throughrepresentatives of their own choosing,and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or protection,or to refrainfrom any or all such activities, except to the extent that such right is affected by theprovisions in Section 8(a) (3) ofthe Act,as amended.2.Take the following affirmative action, which is deemed necessary to effectuatethe policies of the Act:(a)Upon request,bargain collectively with International Brotherhood of Boiler-makers, Iron Ship Builders, Blacksmiths, Forgers and Helpers,AFL-CIO,Local No.40, as the exclusive representative of all production, maintenance,and stockroomemployees at Respondent'sLouisville,Kentucky, plant, excluding office clericals, pro-fessional employees,guards, and supervisors as defined in the Act, with respect torates of pay, wages,hours of employment,or other conditions of employment, and,if an understanding is reached,embody such understanding in a signed agreement.(b) Post at its plant in Louisville,Kentucky,copies of the attached notice marked"Appendix."32Copies of said notice, to be furnished by the Regional Director forRegion 9, shall,after being duly signedby theRespondent's representative,be postedby the Respondent immediately upon receipt thereof, and maintained by it for a periodof at least 60 consecutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that such notices are not altered,defaced,or covered byany other material.a2 In the event that this Recommended Order is adopted by the Board,the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"in the notice.In the further event that the Board'sOrder is enforcedby a decree of a United States Court of Appeals,the words"a Decree of the United StatesCourt of Appeals,Enforcing an Order"shall be substituted for the words"a Decisionand Order." 106DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Notify the Regional Director for Region 9, in writing, within 20 days fromthe date of receipt of this Trial Examiner's Decision, what steps the Respondent hastaken to comply herewith.3333 In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL bargain, upon request, with International Brotherhood of Boiler-makers, Iron Ship Builders, Blacksmiths, Forgers and Helpers, AFL-CIO, LocalNo. 40, as the exclusive representative of all employees in the bargaining unitdescribed below in respect to rates of pay, wages, hours of employment, or otherconditions of employment, and, if an understanding is reached, embody it in asigned agreement.The bargaining unit is:All our production, maintenance, and stockroom employees, excludingoffice clericals, professional employees, guards, and supervisors as defined inthe Act.WE WILL NOT engage in surveillance of union activities among our employees.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization, to form, join, orassist International Brotherhood of Boilermakers, Iron Ship Builders, Black-smiths, Forgers and Helpers, AFL-CIO, Local No. 40, or any other labor organi-zation, to bargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, or to refrain from any or all such activities,except to the extent that such right may be affected by the provisos in Section8(a)(3) of the Act, as amended.COSMODYNE MANUFACTURING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, FederalOffice Building, Room 2023, 550 Main Street, Cincinnati, Ohio, Telephone No.381-2200, if they have any questions concerning this notice or compliance with itsprovisions.Higgins Industries,Inc.andInternational Union,United Auto-mobile, Aerospace and Agricultural Implement Workers ofAmerica,(UAW) AFL-CIOandHiggins Industries Em-ployees'Association.Case No. 7-CA-1169.December 15, 196.1DECISION AND ORDEROn August 14, 1964, Trial Examiner Phil W. Saunders issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices andrecommending that it cease and desist therefrom and take150 NLRB No. 25.